Citation Nr: 1737081	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  05-08 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back or spine disability due to trauma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran submitted a VA Form 9 to the Board requesting to testify at the local RO office before a Veterans Law Judge.  The RO scheduled the Veteran for a February 2007 hearing, and the Veteran received notice of the scheduled hearing in January 2007.  The Veteran did not appear at, cancel, or reschedule the Board hearing.  Accordingly the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2016).

In September 2012, the Board denied the Veteran's claim.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2014 memorandum decision, the Court vacated the Board decision and remanded the case to the Board.  In an October 2014 decision, the Board again denied the claim.  The Veteran appealed the Board's decision to the Court.  In July 2016, the Court issued a decision vacating October 2014 Board decision and remanded the matter for further proceedings consistent with the decision.  In March 2017, the Board remanded this matter for further evidentiary development.

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.


FINDINGS OF FACT

1.  The Veteran sustained a back injury in a motor vehicle accident that occurred during service in September 1967; there was no subsequent aggravation of the back injury during service.

2.  The Veteran's own willful misconduct was the proximate cause of the injuries sustained by the Veteran in the motor vehicle of September 1967, and the injuries were not incurred in the line of duty.


CONCLUSION OF LAW

The injuries sustained as a result of the motor vehicle accident in September 1967 were proximately caused by the Veteran's own willful misconduct and were not sustained in the line of duty.  38 U.S.C.A. §§ 101(16), 105, 1110, 5701 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.301, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the Veteran's claim, and VA has satisfied its duties to notify and assist.

VCAA notice letters were sent to the Veteran in June 2003 and March 2006.  The Veteran has been notified of the information and evidence needed to substantiate the claim, including what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c), (d) (2016).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2016).  In this case, all available, relevant evidence necessary to decide the issue on appeal has been identified and obtained, and all necessary development has been accomplished.  The evidence of record includes service treatment records, service personnel records, post-service treatment records, and statements of the Veteran.  The Veteran underwent VA examinations in January 2009 and February 2011.  The examination reports are adequate for purposes of this appeal.  See 38 C.F.R. § 3.103(c)(2) (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board also finds that the agency of original jurisdiction (AOJ) substantially complied with the Board's remand instructions of March 2017.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II.  Merits of the Service Connection Claim

Generally, service connection will be granted for a current disability that resulted in line of duty from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection generally requires: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2016).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including arthritis, if the chronic disease is shown as such during service or within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2016).  When the fact of chronicity in service or the presumptive period is not adequately supported, a continuity of symptomatology since service or the presumptive period is an alternative means of establishing service connection.  See 38 C.F.R. § 3.303(b) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

No compensation shall be paid for disability that is the result of a veteran's own willful misconduct.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.301 (2016).  The term "service connected" means, with respect to disability, that it was incurred or aggravated in the line of duty in active service.  See 38 U.S.C.A. § 101(16) (West 2014).  "In line of duty" means an injury or disease incurred or aggravated during active service and not the result of the Veteran's own willful misconduct.  See 38 U.S.C.A. § 105(a) (West 2014); 38 C.F.R. § 3.1(m) (2016).

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  See 38 C.F.R. § 3.1(n) (2016).  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  See 38 C.F.R. § 3.1(n)(1) (2016).  A mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  See 38 C.F.R. § 3.1(n)(2) (2016).  Willful misconduct will not be determinative unless it is the proximate cause of the injury.  See 38 C.F.R. § 3.1(n)(3) (2016).

A service department finding that injury, disease or death incurred in line of duty will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the requirements of laws administered by the Department of Veterans Affairs.  See 38 C.F.R. § 3.1 (m).  Similarly, a service department finding that injury, disease or death was not due to misconduct will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the facts and the requirements of laws administered by the Department of Veterans Affairs.  See 38 C.F.R. § 3.1 (n) (2016).

The claimant bears the evidentiary burden of establishing all elements of a service connection claim, including the nexus requirement.  See 38 U.S.C.A. § 5107(a) (West 2014); Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  The Board must give a claimant the benefit of the doubt as to any issue material to the determination of a matter when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  For a claim to be denied on the merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran has degenerative joint disease and degenerative disc disease of the thoracic and lumbar spine.  See February 2011 VA examination report.  The Veteran contends that his current back disability was caused by a back injury sustained during service in a September 1967 motor vehicle accident.  See Veteran's claim of May 2003.  He also contends that the back pain that began with the 1967 accident was exacerbated by physical training during service.  See VA examination report of January 2009.

The Veteran's August 1966 induction physical examination report is negative for complaints, treatment, or a diagnosis of a back or spine condition.  Service treatment records reflect that the Veteran dislocated his left hip and sustained contusions to the chest and back as a result of the September 1967 motor vehicle accident.  He was subsequently put on physical profile (limited duty) for six months. See September 1967 and April 1968 service treatment records.  The report of the August 1968 separation examination notes no complaints, treatment, or findings relating to a back or spine condition.

Two chiropractors have related the Veteran's current back disorder to the motor vehicle accident in 1967.  See April 2005 letter of Dr. J. J.; February 2005 letter of Dr. C. M.

The Veteran underwent a VA examination in January 2009.  The report includes the Veteran's contention of back pain caused by the 1967 in-service motor vehicle accident and exacerbated by subsequent in-service physical training.  The diagnosis was degenerative joint disease of the entire spine.  The examiner opined that the Veteran's current back condition was most likely caused by the motor vehicle accident in September 1967 and "active duty in the [m]ilitary." 

The Veteran underwent a VA examination in February 2011.  The Veteran again reported back pain and stiffness since the 1967 accident.  In the examiner's opinion, it was less likely than not that the Veteran's current back disability is related to service, including the September 1967 in-service motor vehicle accident.  The examiner noted that no residual disability is documented in service treatment records following the notation of a back contusion resulting from the motor vehicle accident in September 1967.  It was noted by the examiner that the Veteran did not complain of a back problem when seeking treatment several times in 1968 subsequent to the accident.  The examiner also cited the fact that the Veteran's August 1968 separation examination report indicated no spine disability.

In light of the Veteran's reported symptoms, the positive nexus opinions of two chiropractors and one VA medical examiner, and the negative nexus opinion of another VA examiner, the Board is unable to disassociate the Veteran's current back disability from the September 1967 automobile accident.  As explained below, however, service connection is not warranted in this case, because the injuries sustained in the 1967 accident, being the result of the Veteran's own willful misconduct, were not incurred in the line of duty.  See 38 U.S.C.A. § 105(a) (West 2014); 38 C.F.R. § 3.1(m) (2016).

An October 1967 report of medical treatment includes the reporting officer's notation that the Veteran's injuries as a passenger in the motor vehicle accident were in line of duty.  An October 1967 memorandum from a judge advocate general (JAG) details the accident and subsequent medical treatment.  The JAG concluded that the Veteran's injuries were not incurred in the line of duty and were the result of his misconduct.  The memorandum noted that the Veteran was injured when the car in which he was riding went out of control that the Veteran knew the driver to be a reckless driver, that the driver had been drinking and had driven recklessly on the day of the accident, and that the Veteran had several opportunities to leave the car.  It was considered reckless misconduct for the Veteran to voluntarily expose himself to the risk of riding with an obviously incompetent driver.

A November 13, 1967, medical board report detailed the date of initial injury, the primary diagnosis, origin of injury, and the Veteran's present condition.  In the "Origin" portion of the form, marks selecting "not due to own misconduct" and "incurred in line of duty" are crossed out and marks selecting "due to own misconduct" and "not incurred in line of duty" are made in pen, with the initials of one of the signing members of the medical board.  On its face, the document does not make clear who changed the line of duty findings in the 1967 MEB report and by what authority.  Subsequent endorsements were made on the back of the report.  A December 1967 endorsement indicates concurrence with the report.  A March 1968 endorsement includes the specific finding that the Veteran's injuries were determined to have been "incurred not in the line of duty and were the result of his own misconduct by JAG."  It is not clear that the person who signed the March 1968 endorsement had the authority to alter the line of duty determination.

In October 2015, the Department of the Navy's Board for Correction of Naval Records (BCNR) denied, on the merits, the Veteran's application to correct his naval record pursuant to 10 U.S.C.A. § 1552.   The BCNR considered and rejected the Veteran's arguments that injuries from the September 1967 accident were not due to misconduct.  The BCNR determined, in explicit agreement with the Navy's Judge Advocate General's legal reasoning in the endorsement to the line of duty investigation, that the Veteran's decision to continue to ride as a passenger under dangerous circumstances (marked by a known reckless driver who consumed alcohol) amounted to reckless misconduct.  Finding no error or injustice warranting a correction to the Veteran's record, the BCNR denied his application to correct to the record.  See October 2015 notification letter to Veteran.

While the January 2009 VA examiner opined that the Veteran's current back disability was related to the 1967 accident and to "active duty," the Board assigns more weight to the opinion and reasoning of the report of the February 2011 VA medical examiner, which did not relate the current disability to any post-accident, in-service injury or disease, based on a detailed review of the Veteran's service treatment records and medical history.

The central issue in this case thus becomes whether the Veteran's injuries were incurred in the line of duty or were due to his willful misconduct.  The Veteran has a back disorder which is etiologically related to his active military service.  The Veteran argues that he was a passenger in the car, had no control over the accident, and was unaware of the Navy's line-of-duty determination.  The Veteran is competent to report the circumstances of the in-service accident.  The service department's findings detailed above, which result from investigation, are persuasive evidence that opposes rather than supports the Veteran's assertions, and the Board assigns that evidence more weight.  The Board notes that "reckless disregard" of probable consequences is an aspect of willful misconduct.  See 38 C.F.R. § 3.1(n)(1) (2016). 

According significant weight to the line of duty determinations made by the Department of the Navy's Board for Correction of Naval Records in October 2015 and by the JAG in October 1967, the Board concludes that the Veteran's injury sustained in September 1967 were the result of his own willful misconduct, and thus were not sustained in the line of duty.  Therefore compensation may not be awarded for current back disability incurred in the September 1967 accident.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a back or spine disability due to trauma is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


